Stow, C. J.,
dissenting. It is always with timidity and regret that I dissent from the opinion of the majority of this court, and it is particularly embarrassing to do so alone. But as I have not been able to come to the same conclusion at which my brethren have arrived, and as the principle involved in this case is one of great public importance, though the *366particular question is not likely to arise again, I think it my duty to put my dissent, and tbe reasons of it, in a few words, on record ; premising that this is one of those cases where a little common, sense, and a little political knowledge, are worth a deal of legal learning.
I agree with my brethren that the law of 1841, if not repealed, authorized the election of the relator; I agree that that law was continued in force by the second section of the constitutional schedule. I go even farther; I hold it would have remained in force, until repealed, had there been no constitutional provision on the subject; for I do not assent, at all, to the new nullifying doctrine, that the ordinary municipal laws of a country are abolished by a mere change of government — even revolution, or conquest, works no such sweeping destruction. And I admit, that the act of 1841 was not, in terms, repealed at the time of the last general election. But with all this, I cannot recognize the relator’s right to the office he seeks.
The act of 1841, I am inclined to think, was repealed, in effect, by that of 1848, providing for the election of county officers, but whether it was, or not, I have no doubt that it was so repealed, and intended to be repealed, by the provisions of the Revised Statutes.
Among the canons for construing statutes, this one has always been admitted: That you are to look into the reason, the occasion, and the intention of the law. The rule is an old one — certainly as old as Plowden (Zouch v. Stowell), and probably as old as Deuteronomy. And this rule is particularly to be observed in reference to general public laws which, regard the 'policy of -the state; and do not involve any particular private right. Governed by this rule, I cannot but consider the territorial act of 1841 as repealed by the Revised Statutes. We know — it is known to all, and acknowledged by all — that the legislature intended to separate the election of county from that of state officers; that, while both were *367to be elected at general annual elections, they should severally be elected in different and alternate years. A most commendable purpose, and one which was demanded alike by public policy and political morality. Our people had seen and felt here, and in the older states whence they had emigrated, the mischiefs and vice of mixing up their local affairs with general politics, and they wished, as far as practicable, to correct the evil. The legislature, a more correct exponent in this case than usual of the popular will, intended to do, and I believe did, what it thought would be most effectual for tins purpose, by providing (§ 85, R. S. 76), that “all county officers authorized by law to be elected in any county now organized in this state, shall, unless otherwise specially provided, be chosen at the general election in the year 1850, and at the general election in every second year thereafter” — being different years from that provided by the constitution for the election of the state officers.
It is contended, however, and such seems to be the opinion of the court, that the election of county treasurers was specially provided for by the act of 1841; and which act, it is acknowledged, had not been, in terms, repealed last fall. But with what propriety can it be said that this old territorial law made special provision for the election of the county treasurers of the state ? Can this be the sense in which the legislature used the word “ special ? ” If so, I know of hardly anything in our statutes which is not special — there is nothing general. But look again at the purpose of the legislature. It was to separate county interests, or, if you please, county politics, from state politics, and it would be strange indeed, if the legislature had left that county office, which should be, of all others, except that of a judge, the farthest removed from party politics, to be trafficked for and gambled for at a* state election. The supposition assumes that the legislature must have been unaccountably heedless, disgracefully stupid, or willfully dishonest, neither of which am I willing, for a moment, *368to admit. I have no doubt, as tbe constitution bad made tbe state officers elective tbe odd years, that tbe legislature mtended that tbe treasurers, in common with other county officers, should be elected tbe even ones; and I have as little doubt that it made tbe necessary provision for that purpose by tbe 85th section, page 76, of tbe Eevised Statutes. Yet I can readily understand bow legal refinement and research may well enough lead to a different conclusion.
I fully concur with my brethren, that the county treasurers, legally elected, whether tbe last fall or tbe next, bold their offices for two yearn.
Judgment for tbe relator.